Citation Nr: 0125147	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  97-11 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for a skin disability 
secondary to exposure to Agent Orange.

2. Entitlement to an increased rating for a left knee 
impairment, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty for more than twenty years, 
including the periods from January 1967 to October 1973, and 
from July 1975 until his retirement in July 1983.

By rating decision dated April 1985, the Regional Office (RO) 
denied the veteran's claim for service connection for a skin 
disorder secondary to exposure to Agent Orange.  He was 
informed of this decision and of his right to appeal by a 
letter dated later that month.  Subsequently, the Department 
of Veterans Affairs (VA) implemented new regulations 
governing entitlement to service connection for disabilities 
claimed to be related to exposure to Agent Orange.  
Accordingly, the RO reviewed the veteran's claim pursuant to 
these new regulations and, by rating action in July 1994, 
again denied service connection.  The veteran was again 
notified of this decision and of his right to appeal by a 
letter dated in July 1994. Then, the veteran submitted 
additional evidence, seeking to reopen his claim for service 
connection for a skin disorder secondary to exposure to Agent 
Orange.

By rating action in September 1996, the RO concluded that the 
evidence submitted by the veteran was not new and material 
and his claim for service connection for a skin disability 
secondary to exposure to Agent Orange remained denied.  In 
addition, the RO denied service connection for right tennis 
elbow.  Finally, the RO, in the September 1996 rating 
decision, increased the rating assigned for the veteran's 
service connected left knee disability from noncompensable to 
10 percent, effective April 1996.  The veteran has continued 
to disagree with the assigned rating.

By a Board decision dated March 1999, the veteran was granted 
service connection for his right elbow disability, and was 
found to have submitted new and material evidence sufficient 
to reopen his claim of entitlement to service connection for 
a skin disability as secondary to exposure to Agent Orange.  
That claim, and the veteran's claim of entitlement to an 
increased rating for his left knee disability, were remanded 
to the RO for further development, to include VA 
examinations.  These claims have now returned to the Board.


REMAND

The Board notes that there appears to be some confusion in 
the veteran's claims files as to the status of his appeals.  
The veteran was scheduled for VA examinations for both a skin 
disability, and for his left knee disability, as requested in 
the Board Remand dated March 1999.  However, the veteran did 
not report for those examinations.  An unsigned and undated 
computer printout in the veteran's claims folder indicates 
that the veteran's examinations were canceled because the 
veteran withdrew his claim, and moved to Texas.  An October 
2001 letter sent to the veteran appears to indicate that a 
valid address for the veteran in Texas was eventually 
obtained.

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2000).  Withdrawal may be made by the 
veteran or by his or her authorized representative, except 
that a representative may not withdraw a substantive appeal 
filed by the veteran personally without the express written 
consent of the veteran.  38 C.F.R. § 20.204(c) (2000).

In this case, it is unclear as to whether the veteran 
intended to withdraw his claims.   At any rate, as the Board 
has not received a withdrawal in writing from the veteran or 
his representative, the Board cannot yet consider the 
veteran's claims to have been withdrawn.  As such, the Board 
is of the opinion that the veteran should be contacted in an 
attempt to determine whether he wishes to withdraw, or 
continue  his appeal.  The RO should also consider whether 
the veteran's claims file should be permanently transferred 
to another RO, in light of his move.


Accordingly, this case is REMANDED for the following 
development:

1. The RO should make an attempt to 
contact the veteran at his Texas 
address.  The RO should ask the 
veteran to indicate whether he intends 
to withdraw his claims.

2. If the veteran responds that he does 
not wish to withdraw his claims, or 
does not respond, he should again be 
scheduled for VA examinations, as 
requested by the Board Remand dated 
March 1999.  

Specifically, the veteran should be 
afforded a VA examination by a 
specialist in orthopedics, if 
available, to determine the nature and 
extent of his left knee disability.  
All necessary tests should be 
performed.  The orthopedic examiner 
should comment on any functional 
impairment due to pain and the 
pathology associated with pain should 
be described.  With respect to the 
subjective complaints of pain, the 
examiner should be requested to 
specifically comment on whether pain 
is visibly manifested on movement of 
the joints, the presence and degree 
of, or absence of, muscle atrophy 
attributable to the service-connected 
disability and the presence or absence 
of any other objective manifestation 
that would demonstrate disuse or 
functional impairment due to pain 
attributable to the service-connected 
disability.  The claims folder should 
be made available to the examiner in 
conjunction with the examination.

The veteran should also be afforded a 
VA skin examination to determine the 
nature and severity of his skin 
condition.  The examiner is requested 
to provide an opinion concerning 
whether it is at least as likely as 
not that the veteran's current skin 
disorder is related to service, to 
include exposure to Agent Orange.  The 
examiner should be requested to 
furnish the rationale for any opinion 
expressed.  The claims folder should 
be reviewed by the examiner in 
conjunction with the examination.

3. The RO should advise the veteran that 
a failure to report for the above- 
scheduled VA examinations without good 
cause may result in the denial of his 
service connection claims.  38 C.F.R. 
§ 3.655 (2000).

4. To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 
is completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act and its 
implementing regulations at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159) are 
fully complied with and satisfied.

6. After all development is completed, if 
the veteran wishes to continue his 
appeal, the veteran's claims folder 
should be returned to the Board for 
adjudication.


The purpose of this remand is to obtain clarifying data, and 
to ensure due process of law.  The Board intimates no 
opinion, legal or factual, as to the ultimate disposition in 
this case by reason of this remand.  No action is required of 
the appellant until he is notified by the RO.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




